EXHIBIT 10.4

 

EXPORT-IMPORT BANK OF THE UNITED STATES
WORKING CAPITAL GUARANTEE PROGRAM

 

Borrower Agreement

 

THIS BORROWER AGREEMENT (this “Agreement”) is made and entered into by the
entities identified as Borrower on the signature page hereof (collectively,
“Borrower”) in favor of the Export-Import Bank of the United States (“Ex-Im
Bank”) and the institution identified as Lender on the signature page hereof
(“Lender”).

 

RECITALS

 

Borrower has requested that Lender establish a Loan Facility in favor of
Borrower for the purposes of providing Borrower with pre-export working capital
to finance the manufacture, production or purchase and subsequent export sale of
Items.

 

It is a condition to the establishment of such Loan Facility that Ex-Im Bank
guarantee the payment of ninety percent (90%) of certain credit accommodations
subject to the terms and conditions of a Master Guarantee Agreement, the Loan
Authorization Agreement, and to the extent applicable, the Delegated Authority
Letter Agreement.

 

Borrower is executing this Agreement for the benefit of Lender and Ex-Im Bank in
consideration for and as a condition to Lender’s establishing the Loan Facility
and Ex-Im Bank’s agreement to guarantee such Loan Facility pursuant to the
Master Guarantee Agreement.

 

NOW, THEREFORE, Borrower hereby agrees as follows:

 

1                                         DEFINITIONS

 


1.1                               DEFINITION OF TERMS.  AS USED IN THIS
AGREEMENT, INCLUDING THE RECITALS TO THIS AGREEMENT AND THE LOAN AUTHORIZATION
AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 

 “Accounts Receivable” shall mean all of Borrower’s now owned or hereafter
acquired (a) ”accounts” (as such term is defined in the UCC), other receivables,
book debts and other forms of obligations, whether arising out of goods sold or
services rendered or from any other transaction; (b) rights in, to and under all
purchase orders or receipts for goods or services; (c) rights to any goods
represented or purported to be represented by any of the foregoing (including
unpaid sellers’ rights of rescission, replevin, reclamation and stoppage in
transit and rights to returned, reclaimed or repossessed goods); (d) moneys due
or to become due to such Borrower under all purchase orders and contracts for
the sale of goods or the performance of services or both by Borrower (whether or
not yet earned by performance on the part of Borrower), including

 

1

--------------------------------------------------------------------------------


 

the proceeds of the foregoing; (e) any notes, drafts, letters of credit,
insurance proceeds or other instruments, documents and writings evidencing or
supporting the foregoing; and (f) all collateral security and guarantees of any
kind given by any other Person with respect to any of the foregoing.

 

 “Advance Rate” shall mean the rate specified in Section 5(C) of the Loan
Authorization Agreement for each category of Collateral.

 

 “Business Day” shall mean any day on which the Federal Reserve Bank of New York
is open for business.

 

 “Buyer” shall mean a Person that has entered into one or more Export Orders
with Borrower.

 

 “Collateral” shall mean all property and interest in property in or upon which
Lender has been granted a Lien as security for the payment of all the Loan
Facility Obligations including the Collateral identified in Section 6 of the
Loan Authorization Agreement and all products and proceeds (cash and non-cash)
thereof.

 

 “Commercial Letters of Credit” shall mean those letters of credit subject to
the UCP payable in Dollars and issued or caused to be issued by Lender on behalf
of Borrower under a Loan Facility for the benefit of a supplier(s) of Borrower
in connection with Borrower’s purchase of goods or services from the supplier in
support of the export of the Items.

 

 “Country Limitation Schedule” shall mean the schedule published from time to
time by Ex-Im Bank and provided to Borrower by Lender which sets forth on a
country by country basis whether and under what conditions Ex-Im Bank will
provide coverage for the financing of export transactions to countries listed
therein.

 

 “Credit Accommodation Amount” shall mean, the sum of (a) the aggregate
outstanding amount of Disbursements and (b) the aggregate outstanding face
amount of Letter of Credit Obligations.

 

 “Credit Accommodations” shall mean, collectively, Disbursements and Letter of
Credit Obligations.

 

 “Debarment Regulations” shall mean, collectively, (a) the Governmentwide
Debarment and Suspension (Nonprocurement) regulations (Common Rule), 53 Fed.
Reg. 19204 (May 26, 1988), (b) Subpart 9.4 (Debarment, Suspension, and
Ineligibility) of the Federal Acquisition Regulations, 48 C.F.R. 9.400-9.409 and
(c) the revised Governmentwide Debarment and Suspension (Nonprocurement)
regulations (Common Rule), 60 Fed. Reg. 33037 (June 26, 1995).

 

 “Delegated Authority Letter Agreement” shall mean the Delegated Authority
Letter Agreement, if any, between Ex-Im Bank and Lender.

 

2

--------------------------------------------------------------------------------


 

 “Disbursement” shall mean, collectively, (a) an advance of a working capital
loan from Lender to Borrower under the Loan Facility, and (b) an advance to fund
a drawing under a Letter of Credit issued or caused to be issued by Lender for
the account of Borrower under the Loan Facility.

 

 “Dollars” or “$” shall mean the lawful currency of the United States.

 

 “Effective Date” shall mean the date on which (a) the Loan Documents are
executed by Lender and Borrower or the date, if later, on which agreements are
executed by Lender and Borrower adding the Loan Facility to an existing working
capital loan arrangement between Lender and Borrower and (b) all of the
conditions to the making of the initial Credit Accommodations under the Loan
Documents or any amendments thereto have been satisfied.

 

 “Eligible Export-Related Accounts Receivable” shall mean an Export-Related
Account Receivable which is acceptable to Lender and which is deemed to be
eligible pursuant to the Loan Documents, but in no event shall Eligible
Export-Related Accounts Receivable include any Account Receivable:

 

(A)                                  THAT DOES NOT ARISE FROM THE SALE OF ITEMS
IN THE ORDINARY COURSE OF BORROWER’S BUSINESS;

 

(B)                                 THAT IS NOT SUBJECT TO A VALID, PERFECTED
FIRST PRIORITY LIEN IN FAVOR OF LENDER;

 

(C)                                  AS TO WHICH ANY COVENANT, REPRESENTATION OR
WARRANTY CONTAINED IN THE LOAN DOCUMENTS WITH RESPECT TO SUCH ACCOUNT RECEIVABLE
HAS BEEN BREACHED;

 

(D)                                 THAT IS NOT OWNED BY BORROWER OR IS SUBJECT
TO ANY RIGHT, CLAIM OR INTEREST OF ANOTHER PERSON OTHER THAN THE LIEN IN FAVOR
OF LENDER;

 

(E)                                  WITH RESPECT TO WHICH AN INVOICE HAS NOT
BEEN SENT;

 

(F)                                    THAT ARISES FROM THE SALE OF DEFENSE
ARTICLES OR DEFENSE SERVICES;

 

(G)                                 THAT IS DUE AND PAYABLE FROM A BUYER LOCATED
IN A COUNTRY WITH WHICH EX-IM BANK IS PROHIBITED FROM DOING BUSINESS AS
DESIGNATED IN THE COUNTRY LIMITATION SCHEDULE;

 

(H)                                 THAT DOES NOT COMPLY WITH THE REQUIREMENTS
OF THE COUNTRY LIMITATION SCHEDULE;

 

(I)                                     THAT IS DUE AND PAYABLE MORE THAN ONE
HUNDRED EIGHTY (180) DAYS FROM THE DATE OF THE INVOICE;

 

(J)                                     THAT IS NOT PAID WITHIN SIXTY (60)
CALENDAR DAYS FROM ITS ORIGINAL DUE DATE, UNLESS IT IS INSURED THROUGH EX-IM
BANK EXPORT CREDIT INSURANCE FOR COMPREHENSIVE COMMERCIAL

 

3

--------------------------------------------------------------------------------


 

AND POLITICAL RISK, OR THROUGH EX-IM BANK APPROVED PRIVATE INSURERS FOR
COMPARABLE COVERAGE, IN WHICH CASE IT IS NOT PAID WITHIN NINETY (90) CALENDAR
DAYS FROM ITS DUE DATE;

 

(K)                                  THAT ARISES FROM A SALE OF GOODS TO OR
PERFORMANCE OF SERVICES FOR AN EMPLOYEE OF BORROWER, A STOCKHOLDER OF BORROWER,
A SUBSIDIARY OF BORROWER, A PERSON WITH A CONTROLLING INTEREST IN BORROWER OR A
PERSON WHICH SHARES COMMON CONTROLLING OWNERSHIP WITH BORROWER;

 

(L)                                     THAT IS BACKED BY A LETTER OF CREDIT
UNLESS THE ITEMS COVERED BY THE SUBJECT LETTER OF CREDIT HAVE BEEN SHIPPED;

 

(M)                               THAT LENDER OR EX-IM BANK, IN ITS REASONABLE
JUDGMENT, DEEMS UNCOLLECTIBLE FOR ANY REASON;

 

(N)                                 THAT IS DUE AND PAYABLE IN A CURRENCY OTHER
THAN DOLLARS, EXCEPT AS MAY BE APPROVED IN WRITING BY EX-IM BANK;

 

(O)                                 THAT IS DUE AND PAYABLE FROM A MILITARY
BUYER, EXCEPT AS MAY BE APPROVED IN WRITING BY EX-IM BANK;

 

(P)                                 THAT DOES NOT COMPLY WITH THE TERMS OF SALE
SET FORTH IN SECTION 7 OF THE LOAN AUTHORIZATION AGREEMENT;

 

(Q)                                 THAT IS DUE AND PAYABLE FROM A BUYER WHO
(I) APPLIES FOR, SUFFERS, OR CONSENTS TO THE APPOINTMENT OF, OR THE TAKING OF
POSSESSION BY, A RECEIVER, CUSTODIAN, TRUSTEE OR LIQUIDATOR OF ITSELF OR OF ALL
OR A SUBSTANTIAL PART OF ITS PROPERTY OR CALLS A MEETING OF ITS CREDITORS,
(II) ADMITS IN WRITING ITS INABILITY, OR IS GENERALLY UNABLE, TO PAY ITS DEBTS
AS THEY BECOME DUE OR CEASES OPERATIONS OF ITS PRESENT BUSINESS, (III) MAKES A
GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, (IV) COMMENCES A VOLUNTARY CASE
UNDER ANY STATE OR FEDERAL BANKRUPTCY LAWS (AS NOW OR HEREAFTER IN EFFECT),
(V) IS ADJUDICATED AS BANKRUPT OR INSOLVENT, (VI) FILES A PETITION SEEKING TO
TAKE ADVANTAGE OF ANY OTHER LAW PROVIDING FOR THE RELIEF OF DEBTORS,
(VII) ACQUIESCES TO, OR FAILS TO HAVE DISMISSED, ANY PETITION WHICH IS FILED
AGAINST IT IN ANY INVOLUNTARY CASE UNDER SUCH BANKRUPTCY LAWS, OR (VIII) TAKES
ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING;

 

(R)                                    THAT ARISES FROM A BILL-AND-HOLD,
GUARANTEED SALE, SALE-AND-RETURN, SALE ON APPROVAL, CONSIGNMENT OR ANY OTHER
REPURCHASE OR RETURN BASIS OR IS EVIDENCED BY CHATTEL PAPER;

 

(S)                                  FOR WHICH THE ITEMS GIVING RISE TO SUCH
ACCOUNT RECEIVABLE HAVE NOT BEEN SHIPPED AND DELIVERED TO AND ACCEPTED BY THE
BUYER OR THE SERVICES GIVING RISE TO SUCH ACCOUNT RECEIVABLE HAVE NOT BEEN
PERFORMED BY BORROWER AND ACCEPTED BY THE BUYER OR THE ACCOUNT RECEIVABLE
OTHERWISE DOES NOT REPRESENT A FINAL SALE;

 

(T)                                    THAT IS SUBJECT TO ANY OFFSET, DEDUCTION,
DEFENSE, DISPUTE, OR COUNTERCLAIM OR THE BUYER IS ALSO A CREDITOR OR SUPPLIER OF
BORROWER OR THE ACCOUNT RECEIVABLE IS CONTINGENT IN ANY RESPECT OR FOR ANY
REASON;

 

4

--------------------------------------------------------------------------------


 

(U)                                 FOR WHICH BORROWER HAS MADE ANY AGREEMENT
WITH THE BUYER FOR ANY DEDUCTION THEREFROM, EXCEPT FOR DISCOUNTS OR ALLOWANCES
MADE IN THE ORDINARY COURSE OF BUSINESS FOR PROMPT PAYMENT, ALL OF WHICH
DISCOUNTS OR ALLOWANCES ARE REFLECTED IN THE CALCULATION OF THE FACE VALUE OF
EACH RESPECTIVE INVOICE RELATED THERETO; OR

 

(V)                                 FOR WHICH ANY OF THE ITEMS GIVING RISE TO
SUCH ACCOUNT RECEIVABLE HAVE BEEN RETURNED, REJECTED OR REPOSSESSED.

 

 “Eligible Export-Related Inventory” shall mean Export-Related Inventory which
is acceptable to Lender and which is deemed to be eligible pursuant to the Loan
Documents, but in no event shall Eligible Export-Related Inventory include any
Inventory:

 

(A)                                  THAT IS NOT SUBJECT TO A VALID, PERFECTED
FIRST PRIORITY LIEN IN FAVOR OF LENDER;

 

(B)                                 THAT IS LOCATED AT AN ADDRESS THAT HAS NOT
BEEN DISCLOSED TO LENDER IN WRITING;

 

(C)                                  THAT IS PLACED BY BORROWER ON CONSIGNMENT
OR HELD BY BORROWER ON CONSIGNMENT FROM ANOTHER PERSON;

 

(D)                                 THAT IS IN THE POSSESSION OF A PROCESSOR OR
BAILEE, OR LOCATED ON PREMISES LEASED OR SUBLEASED TO BORROWER, OR ON PREMISES
SUBJECT TO A MORTGAGE IN FAVOR OF A PERSON OTHER THAN LENDER, UNLESS SUCH
PROCESSOR OR BAILEE OR MORTGAGEE OR THE LESSOR OR SUBLESSOR OF SUCH PREMISES, AS
THE CASE MAY BE, HAS EXECUTED AND DELIVERED ALL DOCUMENTATION WHICH LENDER SHALL
REQUIRE TO EVIDENCE THE SUBORDINATION OR OTHER LIMITATION OR EXTINGUISHMENT OF
SUCH PERSON’S RIGHTS WITH RESPECT TO SUCH INVENTORY AND LENDER’S RIGHT TO GAIN
ACCESS THERETO;

 

(E)                                  THAT IS PRODUCED IN VIOLATION OF THE FAIR
LABOR STANDARDS ACT OR SUBJECT TO THE “HOT GOODS” PROVISIONS CONTAINED IN 29
US.C.§215 OR ANY SUCCESSOR STATUTE OR SECTION;

 

(F)                                    AS TO WHICH ANY COVENANT, REPRESENTATION
OR WARRANTY WITH RESPECT TO SUCH INVENTORY CONTAINED IN THE LOAN DOCUMENTS HAS
BEEN BREACHED;

 

(G)                                 THAT IS NOT LOCATED IN THE UNITED STATES;

 

(H)                                 THAT IS DEMONSTRATION INVENTORY;

 

(I)                                     THAT CONSISTS OF PROPRIETARY SOFTWARE
(I.E. SOFTWARE DESIGNED SOLELY FOR BORROWER’S INTERNAL USE AND NOT INTENDED FOR
RESALE);

 

(J)                                     THAT IS DAMAGED, OBSOLETE, RETURNED,
DEFECTIVE, RECALLED OR UNFIT FOR FURTHER PROCESSING;

 

(K)                                  THAT HAS BEEN PREVIOUSLY EXPORTED FROM THE
UNITED STATES;

 

5

--------------------------------------------------------------------------------


 

(L)                                     THAT CONSTITUTES DEFENSE ARTICLES OR
DEFENSE SERVICES;

 

(M)                               THAT IS TO BE INCORPORATED INTO ITEMS DESTINED
FOR SHIPMENT TO A COUNTRY AS TO WHICH EX-IM BANK IS PROHIBITED FROM DOING
BUSINESS AS DESIGNATED IN THE COUNTRY LIMITATION SCHEDULE;

 

(N)                                 THAT IS TO BE INCORPORATED INTO ITEMS
DESTINED FOR SHIPMENT TO A BUYER LOCATED IN A COUNTRY IN WHICH EX-IM BANK
COVERAGE IS NOT AVAILABLE FOR COMMERCIAL REASONS AS DESIGNATED IN THE COUNTRY
LIMITATION SCHEDULE, UNLESS AND ONLY TO THE EXTENT THAT SUCH ITEMS ARE TO BE
SOLD TO SUCH COUNTRY ON TERMS OF A LETTER OF CREDIT CONFIRMED BY A BANK
ACCEPTABLE TO EX-IM BANK; OR

 

(O)                                 THAT IS TO BE INCORPORATED INTO ITEMS WHOSE
SALE WOULD RESULT IN AN ACCOUNT RECEIVABLE WHICH WOULD NOT BE AN ELIGIBLE
EXPORT-RELATED ACCOUNT RECEIVABLE.

 

 “Eligible Person” shall mean a sole proprietorship, partnership, limited
liability partnership, corporation or limited liability company which (a) is
domiciled, organized, or formed, as the case may be, in the United States;
(b) is in good standing in the state of its formation or otherwise authorized to
conduct business in the United States; (c) is not currently suspended or
debarred from doing business with the United States government or any
instrumentality, division, agency or department thereof; (d) exports or plans to
export Items; (e) operates and has operated as a going concern for at least one
(1) year; (f) has a positive tangible net worth determined in accordance with
GAAP; and (g) has revenue generating operations relating to its core business
activities for at least one year.

 

 “ERISA” shall mean the Employee Retirement Income Security Act of 1974 and the
rules and regulations promulgated thereunder.

 

 “Export Order” shall mean a written export order or contract for the purchase
by the Buyer from Borrower of any of the Items.

 

 “Export-Related Accounts Receivable” shall mean those Accounts Receivable
arising from the sale of Items which are due and payable to Borrower in the
United States.

 

 “Export-Related Accounts Receivable Value” shall mean, at the date of
determination thereof, the aggregate face amount of Eligible Export-Related
Accounts Receivable less taxes, discounts, credits, allowances and Retainages,
except to the extent otherwise permitted by Ex-Im Bank in writing.

 

 “Export-Related Borrowing Base” shall mean, at the date of determination
thereof, the sum of (a) the Export-Related Inventory Value multiplied by the
Advance Rate applicable to Export-Related Inventory set forth in
Section 5(C)(1) of the Loan Authorization Agreement, (b) the Export-Related
Accounts Receivable Value multiplied by the Advance Rate applicable to
Export-Related Accounts Receivable set forth in Section 5(C)(2) of the Loan
Authorization Agreement, (c) if permitted by Ex-Im Bank in writing, the
Retainage Value multiplied by the

 

6

--------------------------------------------------------------------------------


 

Retainage Advance Rate set forth in Section 5(C)(3) of the Loan Authorization
Agreement and (d) the Other Assets Value multiplied by the Advance Rate
applicable to Other Assets set forth in Section 5(C)(4) of the Loan
Authorization Agreement.

 

 “Export-Related Borrowing Base Certificate” shall mean a certificate in the
form provided or approved by Lender, executed by Borrower and delivered to
Lender pursuant to the Loan Documents detailing the Export-Related Borrowing
Base supporting the Credit Accommodations which reflects, to the extent included
in the Export-Related Borrowing Base, Export-Related Accounts Receivable,
Eligible Export-Related Accounts Receivable, Export-Related Inventory and
Eligible Export-Related Inventory balances that have been reconciled with
Borrower’s general ledger, Accounts Receivable aging report and Inventory
schedule.

 

 “Export-Related General Intangibles” shall mean those General Intangibles
necessary or desirable to or for the disposition of Export-Related Inventory.

 

 “Export-Related Inventory” shall mean the Inventory of Borrower located in the
United States that has been purchased, manufactured or otherwise acquired by
Borrower for resale pursuant to Export Orders.

 

 “Export-Related Inventory Value” shall mean, at the date of determination
thereof, the lower of cost or market value of Eligible Export-Related Inventory
of Borrower as determined in accordance with GAAP.

 

 “Final Disbursement Date” shall mean, unless subject to an extension of such
date agreed to by Ex-Im Bank, the last date on which Lender may make a
Disbursement set forth in Section 10 of the Loan Authorization Agreement or, if
such date is not a Business Day, the next succeeding Business Day; provided,
however, to the extent that Lender has not received cash collateral or an
indemnity with respect to Letter of Credit Obligations outstanding on the Final
Disbursement Date, the Final Disbursement Date with respect to an advance to
fund a drawing under a Letter of Credit shall be no later than thirty (30)
Business Days after the expiry date of the Letter of Credit related thereto.

 

 “GAAP” shall mean the generally accepted accounting principles issued by the
American Institute of Certified Public Accountants as in effect from time to
time.

 

 “General Intangibles” shall mean all intellectual property and other “general
intangibles” (as such term is defined in the UCC) necessary or desirable to or
for the disposition of Inventory.

 

 “Guarantor” shall mean each Person, if any, identified in Section 3 of the Loan
Authorization Agreement who shall guarantee (jointly and severally if more than
one) the payment and performance of all or a portion of the Loan Facility
Obligations.

 

 “Guaranty Agreement” shall mean a valid and enforceable agreement of guaranty
executed by each Guarantor in favor of Lender.

 

7

--------------------------------------------------------------------------------


 

 “Inventory” shall mean all “inventory” (as such term is defined in the UCC),
now or hereafter owned or acquired by Borrower, wherever located, including all
inventory, merchandise, goods and other personal property which are held by or
on behalf of Borrower for sale or lease or are furnished or are to be furnished
under a contract of service or which constitute raw materials, work in process
or materials used or consumed or to be used or consumed in Borrower’s business
or in the processing, production, packaging, promotion, delivery or shipping of
the same, including other supplies.

 

 “ISP” shall mean the International Standby Practices-ISP98, International
Chamber of Commerce Publication No. 590 and any amendments and revisions
thereof.

 

 “Issuing Bank” shall mean the bank that issues a Letter of Credit, which bank
is Lender itself or a bank that Lender has caused to issue a Letter of Credit by
way of guarantee.

 

 “Items” shall mean the finished goods or services which are intended for export
from the United States, as specified in Section 4(A) of the Loan Authorization
Agreement.

 

 “Letter of Credit” shall mean a Commercial Letter of Credit or a Standby Letter
of Credit.

 

 “Letter of Credit Obligations” shall mean all outstanding obligations incurred
by Lender, whether direct or indirect, contingent or otherwise, due or not due,
in connection with the issuance or guarantee by Lender or the Issuing Bank of
Letters of Credit.

 

 “Lien” shall mean any mortgage, security deed or deed of trust, pledge,
hypothecation, assignment, deposit arrangement, lien, charge, claim, security
interest, security title, easement or encumbrance, or preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including any lease or title retention agreement, any financing
lease having substantially the same economic effect as any of the foregoing, and
the filing of, or agreement to give, any financing statement perfecting a
security interest under the UCC or comparable law of any jurisdiction) by which
property is encumbered or otherwise charged.

 

 “Loan Agreement” shall mean a valid and enforceable agreement between Lender
and Borrower setting forth the terms and conditions of the Loan Facility.

 

 “Loan Authorization Agreement” shall mean the Loan Authorization Agreement
entered into between Lender and Ex-Im Bank or the Loan Authorization Notice
setting forth certain terms and conditions of the Loan Facility, a copy of which
is attached hereto as Annex A.

 

 “Loan Authorization Notice” shall mean the Loan Authorization Notice executed
by Lender and delivered to Ex-Im Bank in accordance with the Delegated Authority
Letter Agreement setting forth the terms and conditions of each Loan Facility.

 

 “Loan Documents” shall mean the Loan Authorization Agreement, the Loan
Agreement, this Agreement, each promissory note (if applicable), each Guaranty
Agreement, and all other

 

8

--------------------------------------------------------------------------------


 

instruments, agreements and documents now or hereafter executed by Borrower or
any Guarantor evidencing, securing, guaranteeing or otherwise relating to the
Loan Facility or any Credit Accommodations made thereunder.

 

 “Loan Facility” shall mean the Revolving Loan Facility, the Transaction
Specific Loan Facility or the Transaction Specific Revolving Loan Facility
established by Lender in favor of Borrower under the Loan Documents.

 

 “Loan Facility Obligations” shall mean all loans, advances, debts, expenses,
fees, liabilities, and obligations for the performance of covenants, tasks or
duties or for payment of monetary amounts (whether or not such performance is
then required or contingent, or amounts are liquidated or determinable) owing by
Borrower to Lender, of any kind or nature, present or future, arising in
connection with the Loan Facility.

 

 “Loan Facility Term” shall mean the number of months from the Effective Date to
the Final Disbursement Date as originally set forth in the Loan Authorization
Agreement.

 

 “Master Guarantee Agreement” shall mean the Master Guarantee Agreement between
Ex-Im Bank and Lender, as amended, modified, supplemented and restated from time
to time.

 

 “Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations, prospects or financial or other condition of
Borrower or any Guarantor, (b) Borrower’s ability to pay or perform the Loan
Facility Obligations in accordance with the terms thereof, (c) the Collateral or
Lender’s Liens on the Collateral or the priority of such Lien or (d) Lender’s
rights and remedies under the Loan Documents.

 

 “Maximum Amount” shall mean the maximum principal balance of Credit
Accommodations that may be outstanding at any time under the Loan Facility
specified in Section 5(A) of the Loan Authorization Agreement.

 

 “Other Assets” shall mean the Collateral, if any, described in
Section 5(C)(4) of the Loan Authorization Agreement.

 

 “Other Assets Value” shall mean, at the date of determination thereof, the
value of the Other Assets as determined in accordance with GAAP.

 

 “Permitted Liens” shall mean (a) Liens for taxes, assessments or other
governmental charges or levies not delinquent, or, being contested in good faith
and by appropriate proceedings and with respect to which proper reserves have
been taken by Borrower; provided, that, the Lien shall have no effect on the
priority of the Liens in favor of Lender or the value of the assets in which
Lender has such a Lien and a stay of enforcement of any such Lien shall be in
effect; (b) deposits or pledges securing obligations under worker’s
compensation, unemployment insurance, social security or public liability laws
or similar legislation; (c) deposits or pledges securing bids, tenders,
contracts (other than contracts for the payment of money), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the ordinary course of

 

9

--------------------------------------------------------------------------------


 

Borrower’s business; (d) judgment Liens that have been stayed or bonded;
(e) mechanics’, workers’, materialmen’s or other like Liens arising in the
ordinary course of Borrower’s business with respect to obligations which are not
due; (f) Liens placed upon fixed assets hereafter acquired to secure a portion
of the purchase price thereof, provided, that, any such Lien shall not encumber
any other property of Borrower; (g) security interests being terminated
concurrently with the execution of the Loan Documents; (h) Liens in favor of
Lender securing the Loan Facility Obligations; and (i) Liens disclosed in
Section 6(D) of the Loan Authorization Agreement.

 

 “Person” shall mean any individual, sole proprietorship, partnership, limited
liability partnership, joint venture, trust, unincorporated organization,
association, corporation, limited liability company, institution, public benefit
corporation, entity or government (whether national, federal, provincial, state,
county, city, municipal or otherwise, including any instrumentality, division,
agency, body or department thereof), and shall include such Person’s successors
and assigns.

 

 “Principals” shall mean any officer, director, owner, partner, key employee, or
other Person with primary management or supervisory responsibilities with
respect to Borrower or any other Person (whether or not an employee) who has
critical influence on or substantive control over the transactions covered by
this Agreement.

 

 “Retainage” shall mean that portion of the purchase price of an Export Order
that a Buyer is not obligated to pay until the end of a specified period of time
following the satisfactory performance under such Export Order.

 

 “Retainage Accounts Receivable” shall mean those portions of Eligible
Export-Related Accounts Receivable arising out of a Retainage.

 

 “Retainage Advance Rate” shall mean the percentage rate specified in
Section 5(C)(3) of the Loan Authorization Agreement as the Advance Rate for the
Retainage Accounts Receivable of Borrower.

 

 “Retainage Value” shall mean, at the date of determination thereof, the
aggregate face amount of Retainage Accounts Receivable, less taxes, discounts,
credits and allowances, except to the extent otherwise permitted by Ex-Im Bank
in writing.

 

 “Revolving Loan Facility” shall mean the credit facility or portion thereof
established by Lender in favor of Borrower for the purpose of providing
pre-export working capital in the form of loans and/or Letters of Credit to
finance the manufacture, production or purchase and subsequent export sale of
Items pursuant to Loan Documents under which Credit Accommodations may be made
and repaid on a continuous basis based solely on the Export-Related Borrowing
Base during the term of such credit facility.

 

 “Special Conditions” shall mean those conditions, if any, set forth in
Section 13 of the Loan Authorization Agreement.

 

10

--------------------------------------------------------------------------------


 

 “Specific Export Orders” shall mean those Export Orders specified in
Section 5(D) of the Loan Authorization Agreement.

 

 “Standby Letter of Credit” shall mean those letters of credit subject to the
ISP or UCP issued or caused to be issued by Lender for Borrower’s account that
can be drawn upon by a Buyer only if Borrower fails to perform all of its
obligations with respect to an Export Order.

 

 “Transaction Specific Loan Facility” shall mean a credit facility or a portion
thereof established by Lender in favor of Borrower for the purpose of providing
pre-export working capital in the form of loans and/or Letters of Credit to
finance the manufacture, production or purchase and subsequent export sale of
Items pursuant to Loan Documents under which Credit Accommodations are made
based solely on the Export-Related Borrowing Base relating to Specific Export
Orders and once such Credit Accommodations are repaid they may not be
reborrowed.

 

 “Transaction Specific Revolving Loan Facility” shall mean a Revolving Credit
Facility established to provide financing of Specific Export Orders.

 

 “UCC” shall mean the Uniform Commercial Code as the same may be in effect from
time to time in the jurisdiction in which Borrower or Collateral is located.

 

 “UCP” shall mean the Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 500 and any
amendments and revisions thereof.

 

 “U.S.” or “United States” shall mean the United States of America and its
territorial possessions.

 

 “U.S. Content” shall mean with respect to any Item all the labor, materials and
services which are of U.S. origin or manufacture, and which are incorporated
into an Item in the United States.

 

 “Warranty” shall mean Borrower’s guarantee to Buyer that the Items will
function as intended during the warranty period set forth in the applicable
Export Order.

 

 “Warranty Letter of Credit” shall mean a Standby Letter of Credit which is
issued or caused to be issued by Lender to support the obligations of Borrower
with respect to a Warranty or a Standby Letter of Credit which by its terms
becomes a Warranty Letter of Credit.

 


1.2                               RULES OF CONSTRUCTION.  FOR PURPOSES OF THIS
AGREEMENT, THE FOLLOWING ADDITIONAL RULES OF CONSTRUCTION SHALL APPLY, UNLESS
SPECIFICALLY INDICATED TO THE CONTRARY: (A) WHEREVER FROM THE CONTEXT IT APPEARS
APPROPRIATE, EACH TERM STATED IN EITHER THE SINGULAR OR PLURAL SHALL INCLUDE THE
SINGULAR AND THE PLURAL, AND PRONOUNS STATED IN THE MASCULINE, FEMININE OR
NEUTER GENDER SHALL INCLUDE THE MASCULINE, THE FEMININE AND THE NEUTER; (B) THE
TERM “OR” IS NOT EXCLUSIVE; (C) THE TERM “INCLUDING” (OR ANY FORM THEREOF) SHALL
NOT BE LIMITING OR EXCLUSIVE; (D) ALL REFERENCES TO

 

11

--------------------------------------------------------------------------------


 


STATUTES AND RELATED REGULATIONS SHALL INCLUDE ANY AMENDMENTS OF SAME AND ANY
SUCCESSOR STATUTES AND REGULATIONS; (E) THE WORDS “THIS AGREEMENT”, “HEREIN”,
“HEREOF”, “HEREUNDER” OR OTHER WORDS OF SIMILAR IMPORT REFER TO THIS AGREEMENT
AS A WHOLE INCLUDING THE SCHEDULES, EXHIBITS, AND ANNEXES HERETO AS THE SAME MAY
BE AMENDED, MODIFIED OR SUPPLEMENTED; (F) ALL REFERENCES IN THIS AGREEMENT TO
SECTIONS, SCHEDULES, EXHIBITS, AND ANNEXES SHALL REFER TO THE CORRESPONDING
SECTIONS, SCHEDULES, EXHIBITS, AND ANNEXES OF OR TO THIS AGREEMENT; AND (G) ALL
REFERENCES TO ANY INSTRUMENTS OR AGREEMENTS, INCLUDING REFERENCES TO ANY OF THE
LOAN DOCUMENTS, OR THE DELEGATED AUTHORITY LETTER AGREEMENT SHALL INCLUDE ANY
AND ALL MODIFICATIONS, AMENDMENTS AND SUPPLEMENTS THERETO AND ANY AND ALL
EXTENSIONS OR RENEWALS THEREOF TO THE EXTENT PERMITTED UNDER THIS AGREEMENT.


 


1.3                               INCORPORATION OF RECITALS.  THE RECITALS TO
THIS AGREEMENT ARE INCORPORATED INTO AND SHALL CONSTITUTE A PART OF THIS
AGREEMENT.


 

2                                         OBLIGATIONS OF BORROWER

 

Until payment in full of all Loan Facility Obligations and termination of the
Loan Documents, Borrower agrees as follows:

 


2.1                               USE OF CREDIT ACCOMMODATIONS.

 

(A)                                  BORROWER SHALL USE CREDIT ACCOMMODATIONS
ONLY FOR THE PURPOSE OF ENABLING BORROWER TO FINANCE THE COST OF MANUFACTURING,
PRODUCING, PURCHASING OR SELLING THE ITEMS.  BORROWER MAY NOT USE ANY OF THE
CREDIT ACCOMMODATIONS FOR THE PURPOSE OF: (I) SERVICING OR REPAYING ANY OF
BORROWER’S PRE-EXISTING OR FUTURE INDEBTEDNESS UNRELATED TO THE LOAN FACILITY
(UNLESS APPROVED BY EX-IM BANK IN WRITING); (II) ACQUIRING FIXED ASSETS OR
CAPITAL GOODS FOR USE IN BORROWER’S BUSINESS; (III) ACQUIRING, EQUIPPING OR
RENTING COMMERCIAL SPACE OUTSIDE OF THE UNITED STATES; (IV) PAYING THE SALARIES
OF NON U.S. CITIZENS OR NON-U.S. PERMANENT RESIDENTS WHO ARE LOCATED IN OFFICES
OUTSIDE OF THE UNITED STATES; OR (V) IN CONNECTION WITH A RETAINAGE OR WARRANTY
(UNLESS APPROVED BY EX-IM BANK IN WRITING).

 

(B)                                 IN ADDITION, NO CREDIT ACCOMMODATION MAY BE
USED TO FINANCE THE MANUFACTURE, PURCHASE OR SALE OF ANY OF THE FOLLOWING:

 

(I)                                     ITEMS TO BE SOLD OR RESOLD TO A BUYER
LOCATED IN A COUNTRY AS TO WHICH EX-IM BANK IS PROHIBITED FROM DOING BUSINESS AS
DESIGNATED IN THE COUNTRY LIMITATION SCHEDULE;

 

(II)                                  THAT PART OF THE COST OF THE ITEMS WHICH
IS NOT U.S. CONTENT UNLESS SUCH PART IS NOT GREATER THAN FIFTY PERCENT (50%) OF
THE COST OF THE ITEMS AND IS INCORPORATED INTO THE ITEMS IN THE UNITED STATES;

 

(III)                               DEFENSE ARTICLES OR DEFENSE SERVICES; OR

 

12

--------------------------------------------------------------------------------


 

(IV)                              WITHOUT EX-IM BANK’S PRIOR WRITTEN CONSENT,
ANY ITEMS TO BE USED IN THE CONSTRUCTION, ALTERATION, OPERATION OR MAINTENANCE
OF NUCLEAR POWER, ENRICHMENT, REPROCESSING, RESEARCH OR HEAVY WATER PRODUCTION
FACILITIES.

 


2.2                               LOAN DOCUMENTS AND LOAN AUTHORIZATION
AGREEMENT.

 

(A)                                  EACH LOAN DOCUMENT AND THIS AGREEMENT HAVE
BEEN DULY EXECUTED AND DELIVERED ON BEHALF OF BORROWER, AND EACH SUCH LOAN
DOCUMENT AND THIS AGREEMENT ARE AND WILL CONTINUE TO BE A LEGAL AND VALID
OBLIGATION OF BORROWER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS.

 

(B)                                 BORROWER SHALL COMPLY WITH ALL OF THE TERMS
AND CONDITIONS OF THE LOAN DOCUMENTS, THIS AGREEMENT AND THE LOAN AUTHORIZATION
AGREEMENT.

 


2.3                               EXPORT-RELATED BORROWING BASE CERTIFICATES AND
EXPORT ORDERS.  IN ORDER TO RECEIVE CREDIT ACCOMMODATIONS UNDER THE LOAN
FACILITY, BORROWER SHALL HAVE DELIVERED TO LENDER AN EXPORT-RELATED BORROWING
BASE CERTIFICATE AS FREQUENTLY AS REQUIRED BY LENDER BUT AT LEAST WITHIN THE
PAST THIRTY (30) CALENDAR DAYS AND A COPY OF THE EXPORT ORDER(S) (OR, FOR
REVOLVING LOAN FACILITIES, IF PERMITTED BY LENDER, A WRITTEN SUMMARY OF THE
EXPORT ORDERS) AGAINST WHICH BORROWER IS REQUESTING CREDIT ACCOMMODATIONS.  IF
LENDER PERMITS SUMMARIES OF EXPORT ORDERS, BORROWER SHALL ALSO DELIVER PROMPTLY
TO LENDER COPIES OF ANY EXPORT ORDERS REQUESTED BY LENDER.  IN ADDITION, SO LONG
AS THERE ARE ANY CREDIT ACCOMMODATIONS OUTSTANDING UNDER THE LOAN FACILITY,
BORROWER SHALL DELIVER TO LENDER AT LEAST ONCE EACH MONTH NO LATER THAN THE
TWENTIETH (20TH) DAY OF SUCH MONTH OR MORE FREQUENTLY AS REQUIRED BY THE LOAN
DOCUMENTS, AN EXPORT-RELATED BORROWING BASE CERTIFICATE.


 


2.4                               EXCLUSIONS FROM THE EXPORT-RELATED BORROWING
BASE.  IN DETERMINING THE EXPORT-RELATED BORROWING BASE, BORROWER SHALL EXCLUDE
THEREFROM INVENTORY WHICH IS NOT ELIGIBLE EXPORT-RELATED INVENTORY AND ACCOUNTS
RECEIVABLE WHICH ARE NOT ELIGIBLE EXPORT-RELATED ACCOUNTS RECEIVABLE.  BORROWER
SHALL PROMPTLY, BUT IN ANY EVENT WITHIN FIVE (5) BUSINESS DAYS, NOTIFY LENDER
(A) IF ANY THEN EXISTING EXPORT-RELATED INVENTORY NO LONGER CONSTITUTES ELIGIBLE
EXPORT-RELATED INVENTORY OR (B) OF ANY EVENT OR CIRCUMSTANCE WHICH TO BORROWER’S
KNOWLEDGE WOULD CAUSE LENDER TO CONSIDER ANY THEN EXISTING EXPORT-RELATED
ACCOUNTS RECEIVABLE AS NO LONGER CONSTITUTING AN ELIGIBLE EXPORT-RELATED
ACCOUNTS RECEIVABLE.


 


2.5                               FINANCIAL STATEMENTS.  BORROWER SHALL DELIVER
TO LENDER THE FINANCIAL STATEMENTS REQUIRED TO BE DELIVERED BY BORROWER IN
ACCORDANCE WITH SECTION 11 OF THE LOAN AUTHORIZATION AGREEMENT.


 


2.6                               SCHEDULES, REPORTS AND OTHER STATEMENTS. 
BORROWER SHALL SUBMIT TO LENDER IN WRITING EACH MONTH (A) AN INVENTORY
SCHEDULE FOR THE PRECEDING MONTH AND (B) AN ACCOUNTS RECEIVABLE AGING REPORT FOR
THE PRECEDING MONTH DETAILING THE TERMS OF THE AMOUNTS DUE FROM EACH BUYER. 
BORROWER SHALL ALSO FURNISH TO LENDER PROMPTLY UPON REQUEST SUCH INFORMATION,
REPORTS, CONTRACTS, INVOICES AND OTHER DATA CONCERNING THE COLLATERAL AS LENDER
MAY FROM TIME TO TIME SPECIFY.

 

13

--------------------------------------------------------------------------------


 


2.7                               ADDITIONAL SECURITY OR PAYMENT.

 

(A)                                  BORROWER SHALL AT ALL TIMES ENSURE THAT THE
EXPORT-RELATED BORROWING BASE EQUALS OR EXCEEDS THE CREDIT ACCOMMODATION
AMOUNT.  IF INFORMED BY LENDER OR IF BORROWER OTHERWISE HAS ACTUAL KNOWLEDGE
THAT THE EXPORT-RELATED BORROWING BASE IS AT ANY TIME LESS THAN THE CREDIT
ACCOMMODATION AMOUNT, BORROWER SHALL, WITHIN FIVE (5) BUSINESS DAYS, EITHER
(I) FURNISH ADDITIONAL COLLATERAL TO LENDER, IN FORM AND AMOUNT SATISFACTORY TO
LENDER AND EX-IM BANK OR (II) PAY TO LENDER AN AMOUNT EQUAL TO THE DIFFERENCE
BETWEEN THE CREDIT ACCOMMODATION AMOUNT AND THE EXPORT-RELATED BORROWING BASE.

 

(B)                                 FOR PURPOSES OF THIS AGREEMENT, IN
DETERMINING THE EXPORT-RELATED BORROWING BASE THERE SHALL BE DEDUCTED FROM THE
EXPORT-RELATED BORROWING BASE (I) AN AMOUNT EQUAL TO TWENTY-FIVE PERCENT (25%)
OF THE OUTSTANDING FACE AMOUNT OF COMMERCIAL LETTERS OF CREDIT AND STANDBY
LETTERS OF CREDIT AND (II) ONE HUNDRED PERCENT (100%) OF THE FACE AMOUNT OF
WARRANTY LETTERS OF CREDIT LESS THE AMOUNT OF CASH COLLATERAL HELD BY LENDER TO
SECURE WARRANTY LETTERS OF CREDIT.

 

(C)                                  UNLESS OTHERWISE APPROVED IN WRITING BY
EX-IM BANK, FOR REVOLVING LOAN FACILITIES (OTHER THAN TRANSACTION SPECIFIC
REVOLVING LOAN FACILITIES), BORROWER SHALL AT ALL TIMES ENSURE THAT THE
OUTSTANDING PRINCIPAL BALANCE OF THE CREDIT ACCOMMODATIONS THAT IS SUPPORTED BY
EXPORT-RELATED INVENTORY DOES NOT EXCEED SIXTY PERCENT (60%) OF THE SUM OF THE
TOTAL OUTSTANDING PRINCIPAL BALANCE OF THE DISBURSEMENTS AND THE UNDRAWN FACE
AMOUNT OF ALL OUTSTANDING COMMERCIAL LETTERS OF CREDIT.  IF INFORMED BY LENDER
OR IF BORROWER OTHERWISE HAS ACTUAL KNOWLEDGE THAT THE OUTSTANDING PRINCIPAL
BALANCE OF THE CREDIT ACCOMMODATIONS THAT IS SUPPORTED BY INVENTORY EXCEEDS
SIXTY PERCENT (60%) OF THE SUM OF THE TOTAL OUTSTANDING PRINCIPAL BALANCE OF THE
DISBURSEMENTS AND THE UNDRAWN FACE AMOUNT OF ALL OUTSTANDING COMMERCIAL LETTERS
OF CREDIT, BORROWER SHALL, WITHIN FIVE (5) BUSINESS DAYS, EITHER (I) FURNISH
ADDITIONAL NON-INVENTORY COLLATERAL TO LENDER, IN FORM AND AMOUNT SATISFACTORY
TO LENDER AND EX-IM BANK, OR (II) PAY DOWN THE APPLICABLE PORTION OF THE CREDIT
ACCOMMODATIONS SO THAT THE ABOVE DESCRIBED RATIO IS NOT EXCEEDED.

 


2.8                               CONTINUED SECURITY INTEREST.  BORROWER SHALL
NOT CHANGE (A) ITS NAME OR IDENTITY IN ANY MANNER, (B) THE LOCATION OF ITS
PRINCIPAL PLACE OF BUSINESS, (C) THE LOCATION OF ANY OF THE COLLATERAL OR
(D) THE LOCATION OF ANY OF THE BOOKS OR RECORDS RELATED TO THE COLLATERAL, IN
EACH INSTANCE WITHOUT GIVING THIRTY (30) DAYS PRIOR WRITTEN NOTICE THEREOF TO
LENDER AND TAKING ALL ACTIONS DEEMED NECESSARY OR APPROPRIATE BY LENDER TO
CONTINUOUSLY PROTECT AND PERFECT LENDER’S LIENS UPON THE COLLATERAL.


 


2.9                               INSPECTION OF COLLATERAL.  BORROWER SHALL
PERMIT THE REPRESENTATIVES OF LENDER AND EX-IM BANK TO MAKE AT ANY TIME DURING
NORMAL BUSINESS HOURS INSPECTIONS OF THE COLLATERAL AND OF BORROWER’S
FACILITIES, ACTIVITIES, AND BOOKS AND RECORDS, AND SHALL CAUSE ITS OFFICERS AND
EMPLOYEES TO GIVE FULL COOPERATION AND ASSISTANCE IN CONNECTION THEREWITH.


 


2.10                        GENERAL INTANGIBLES.  BORROWER REPRESENTS AND
WARRANTS THAT IT OWNS, OR IS LICENSED TO USE, ALL GENERAL INTANGIBLES NECESSARY
TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED EXCEPT

 

14

--------------------------------------------------------------------------------


 


WHERE THE FAILURE OF BORROWER TO OWN OR LICENSE SUCH GENERAL INTANGIBLES COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


2.11                        NOTICE OF CERTAIN EVENTS.  BORROWER SHALL PROMPTLY,
BUT IN ANY EVENT WITHIN FIVE (5) BUSINESS DAYS, NOTIFY LENDER IN WRITING OF THE
OCCURRENCE OF ANY OF THE FOLLOWING:


 

(A)                                  BORROWER OR ANY GUARANTOR (I) APPLIES FOR,
CONSENTS TO OR SUFFERS THE APPOINTMENT OF, OR THE TAKING OF POSSESSION BY, A
RECEIVER, CUSTODIAN, TRUSTEE, LIQUIDATOR OR SIMILAR FIDUCIARY OF ITSELF OR OF
ALL OR A SUBSTANTIAL PART OF ITS PROPERTY OR CALLS A MEETING OF ITS CREDITORS,
(II) ADMITS IN WRITING ITS INABILITY, OR IS GENERALLY UNABLE, TO PAY ITS DEBTS
AS THEY BECOME DUE OR CEASES OPERATIONS OF ITS PRESENT BUSINESS, (III) MAKES A
GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, (IV) COMMENCES A VOLUNTARY CASE
UNDER ANY STATE OR FEDERAL BANKRUPTCY LAWS (AS NOW OR HEREAFTER IN EFFECT),
(V) IS ADJUDICATED AS BANKRUPT OR INSOLVENT, (VI) FILES A PETITION SEEKING TO
TAKE ADVANTAGE OF ANY OTHER LAW PROVIDING FOR THE RELIEF OF DEBTORS,
(VII) ACQUIESCES TO, OR FAILS TO HAVE DISMISSED WITHIN THIRTY (30) DAYS, ANY
PETITION FILED AGAINST IT IN ANY INVOLUNTARY CASE UNDER SUCH BANKRUPTCY LAWS, OR
(VII) TAKES ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING;

 

(B)                                 ANY LIEN IN ANY OF THE COLLATERAL, GRANTED
OR INTENDED BY THE LOAN DOCUMENTS TO BE GRANTED TO LENDER, CEASES TO BE A VALID,
ENFORCEABLE, PERFECTED, FIRST PRIORITY LIEN (OR A LESSER PRIORITY IF EXPRESSLY
PERMITTED PURSUANT TO SECTION 6 OF THE LOAN AUTHORIZATION AGREEMENT) SUBJECT
ONLY TO PERMITTED LIENS;

 

(C)                                  THE ISSUANCE OF ANY LEVY, ASSESSMENT,
ATTACHMENT, SEIZURE OR LIEN, OTHER THAN A PERMITTED LIEN, AGAINST ANY OF THE
COLLATERAL WHICH IS NOT STAYED OR LIFTED WITHIN THIRTY (30) CALENDAR DAYS;

 

(D)                                 ANY PROCEEDING IS COMMENCED BY OR AGAINST
BORROWER OR ANY GUARANTOR FOR THE LIQUIDATION OF ITS ASSETS OR DISSOLUTION;

 

(E)                                  ANY LITIGATION IS FILED AGAINST BORROWER OR
ANY GUARANTOR WHICH HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT AND SUCH LITIGATION IS NOT WITHDRAWN OR DISMISSED WITHIN THIRTY
(30) CALENDAR DAYS OF THE FILING THEREOF;

 

(F)                                    ANY DEFAULT OR EVENT OF DEFAULT UNDER THE
LOAN DOCUMENTS;

 

(G)                                 ANY FAILURE TO COMPLY WITH ANY TERMS OF THE
LOAN AUTHORIZATION AGREEMENT;

 

(H)                                 ANY MATERIAL PROVISION OF ANY LOAN DOCUMENT
OR THIS AGREEMENT FOR ANY REASON CEASES TO BE VALID, BINDING AND ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS;

 

(I)                                     ANY EVENT WHICH HAS HAD OR COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; OR

 

15

--------------------------------------------------------------------------------


 

(J)                                     THE CREDIT ACCOMMODATION AMOUNT EXCEEDS
THE APPLICABLE EXPORT-RELATED BORROWING BASE.

 


2.12                        INSURANCE. BORROWER WILL AT ALL TIMES CARRY
PROPERTY, LIABILITY AND OTHER INSURANCE, WITH INSURERS ACCEPTABLE TO LENDER, IN
SUCH FORM AND AMOUNTS, AND WITH SUCH DEDUCTIBLES AND OTHER PROVISIONS, AS LENDER
SHALL REQUIRE, AND BORROWER WILL PROVIDE EVIDENCE OF SUCH INSURANCE TO LENDER,
SO THAT LENDER IS SATISFIED THAT SUCH INSURANCE IS, AT ALL TIMES, IN FULL FORCE
AND EFFECT.  EACH PROPERTY INSURANCE POLICY SHALL NAME LENDER AS LOSS PAYEE AND
SHALL CONTAIN A LENDER’S LOSS PAYABLE ENDORSEMENT IN FORM ACCEPTABLE TO LENDER
AND EACH LIABILITY INSURANCE POLICY SHALL NAME LENDER AS AN ADDITIONAL INSURED. 
ALL POLICIES OF INSURANCE SHALL PROVIDE THAT THEY MAY NOT BE CANCELLED OR
CHANGED WITHOUT AT LEAST TEN (10) DAYS’ PRIOR WRITTEN NOTICE TO LENDER AND SHALL
OTHERWISE BE IN FORM AND SUBSTANCE SATISFACTORY TO LENDER.  BORROWER WILL
PROMPTLY DELIVER TO LENDER COPIES OF ALL REPORTS MADE TO INSURANCE COMPANIES.


 


2.13                        TAXES. BORROWER HAS TIMELY FILED ALL TAX RETURNS AND
REPORTS REQUIRED BY APPLICABLE LAW, HAS TIMELY PAID ALL APPLICABLE TAXES,
ASSESSMENTS, DEPOSITS AND CONTRIBUTIONS OWING BY BORROWER AND WILL TIMELY PAY
ALL SUCH ITEMS IN THE FUTURE AS THEY BECAME DUE AND PAYABLE.  BORROWER MAY,
HOWEVER, DEFER PAYMENT OF ANY CONTESTED TAXES; PROVIDED, THAT BORROWER (A) IN
GOOD FAITH CONTESTS BORROWER’S OBLIGATION TO PAY SUCH TAXES BY APPROPRIATE
PROCEEDINGS PROMPTLY AND DILIGENTLY INSTITUTED AND CONDUCTED; (B) NOTIFIES
LENDER IN WRITING OF THE COMMENCEMENT OF, AND ANY MATERIAL DEVELOPMENT IN, THE
PROCEEDINGS; (C) POSTS BONDS OR TAKES ANY OTHER STEPS REQUIRED TO KEEP THE
CONTESTED TAXES FROM BECOMING A LIEN UPON ANY OF THE COLLATERAL; AND
(D) MAINTAINS ADEQUATE RESERVES THEREFOR IN CONFORMITY WITH GAAP.


 


2.14                        COMPLIANCE WITH LAWS. BORROWER REPRESENTS AND
WARRANTS THAT IT HAS COMPLIED IN ALL MATERIAL RESPECTS WITH ALL PROVISIONS OF
ALL APPLICABLE LAWS AND REGULATIONS, INCLUDING THOSE RELATING TO BORROWER’S
OWNERSHIP OF REAL OR PERSONAL PROPERTY, THE CONDUCT AND LICENSING OF BORROWER’S
BUSINESS, THE PAYMENT AND WITHHOLDING OF TAXES, ERISA AND OTHER EMPLOYEE
MATTERS, SAFETY AND ENVIRONMENTAL MATTERS.


 


2.15                        NEGATIVE COVENANTS.  WITHOUT THE PRIOR WRITTEN
CONSENT OF EX-IM BANK AND LENDER, BORROWER SHALL NOT (A) MERGE, CONSOLIDATE OR
OTHERWISE COMBINE WITH ANY OTHER PERSON; (B) ACQUIRE ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OR CAPITAL STOCK OF ANY OTHER PERSON; (C) SELL, LEASE, TRANSFER,
CONVEY, ASSIGN OR OTHERWISE DISPOSE OF ANY OF ITS ASSETS, EXCEPT FOR THE SALE OF
INVENTORY IN THE ORDINARY COURSE OF BUSINESS AND THE DISPOSITION OF OBSOLETE
EQUIPMENT IN THE ORDINARY COURSE OF BUSINESS; (D) CREATE ANY LIEN ON THE
COLLATERAL EXCEPT FOR PERMITTED LIENS; (E) MAKE ANY MATERIAL CHANGES IN ITS
ORGANIZATIONAL STRUCTURE OR IDENTITY; OR (F) ENTER INTO ANY AGREEMENT TO DO ANY
OF THE FOREGOING.


 


2.16                        REBORROWINGS AND REPAYMENT TERMS.

 

(A)                                  IF THE LOAN FACILITY IS A REVOLVING LOAN
FACILITY, PROVIDED THAT BORROWER IS NOT IN DEFAULT UNDER ANY OF THE LOAN
DOCUMENTS, BORROWER MAY BORROW, REPAY AND REBORROW AMOUNTS UNDER THE LOAN
FACILITY UNTIL THE CLOSE OF BUSINESS ON THE FINAL DISBURSEMENT DATE.  UNLESS THE
REVOLVING LOAN FACILITY IS RENEWED OR EXTENDED BY LENDER WITH THE CONSENT OF
EX-IM

 

16

--------------------------------------------------------------------------------


 

BANK, BORROWER SHALL PAY IN FULL THE OUTSTANDING LOAN FACILITY OBLIGATIONS AND
ALL ACCRUED AND UNPAID INTEREST THEREON NO LATER THAN THE FIRST BUSINESS DAY
AFTER THE FINAL DISBURSEMENT DATE.

 

(B)                                 IF THE LOAN FACILITY IS A TRANSACTION
SPECIFIC LOAN FACILITY, BORROWER SHALL, WITHIN TWO (2) BUSINESS DAYS OF THE
RECEIPT THEREOF, PAY TO LENDER (FOR APPLICATION AGAINST THE OUTSTANDING LOAN
FACILITY OBLIGATIONS AND ACCRUED AND UNPAID INTEREST THEREON) ALL CHECKS,
DRAFTS, CASH AND OTHER REMITTANCES IT MAY RECEIVE IN PAYMENT OR ON ACCOUNT OF
THE EXPORT-RELATED ACCOUNTS RECEIVABLE OR ANY OTHER COLLATERAL, IN PRECISELY THE
FORM RECEIVED (EXCEPT FOR THE ENDORSEMENT OF BORROWER WHERE NECESSARY).  PENDING
SUCH DEPOSIT, BORROWER SHALL HOLD SUCH AMOUNTS IN TRUST FOR LENDER SEPARATE AND
APART AND SHALL NOT COMMINGLE ANY SUCH ITEMS OF PAYMENT WITH ANY OF ITS OTHER
FUNDS OR PROPERTY.

 


2.17                        CROSS DEFAULT.  BORROWER SHALL BE DEEMED IN DEFAULT
UNDER THE LOAN FACILITY IF BORROWER FAILS TO PAY WHEN DUE ANY AMOUNT PAYABLE TO
LENDER UNDER ANY LOAN OR OTHER CREDIT ACCOMMODATIONS TO BORROWER WHETHER OR NOT
GUARANTEED BY EX-IM BANK.

 


2.18                        MUNITIONS LIST.  IF ANY OF THE ITEMS ARE ARTICLES,
SERVICES, OR RELATED TECHNICAL DATA THAT ARE LISTED ON THE UNITED STATES
MUNITIONS LIST (PART 121 OF TITLE 22 OF THE CODE OF FEDERAL REGULATIONS),
BORROWER SHALL SEND A WRITTEN NOTICE PROMPTLY, BUT IN ANY EVENT WITHIN FIVE
(5) BUSINESS DAYS, OF BORROWER LEARNING THEREOF TO LENDER DESCRIBING THE
ITEMS(S) AND THE CORRESPONDING INVOICE AMOUNT.

 


2.19                        SUSPENSION AND DEBARMENT, ETC.  ON THE DATE OF THIS
AGREEMENT NEITHER BORROWER NOR ITS PRINCIPALS ARE (A) DEBARRED, SUSPENDED,
PROPOSED FOR DEBARMENT WITH A FINAL DETERMINATION STILL PENDING, DECLARED
INELIGIBLE OR VOLUNTARILY EXCLUDED (AS SUCH TERMS ARE DEFINED UNDER ANY OF THE
DEBARMENT REGULATIONS REFERRED TO BELOW) FROM PARTICIPATING IN PROCUREMENT OR
NONPROCUREMENT TRANSACTIONS WITH ANY UNITED STATES FEDERAL GOVERNMENT DEPARTMENT
OR AGENCY PURSUANT TO ANY OF THE DEBARMENT REGULATIONS OR (B) INDICTED,
CONVICTED OR HAD A CIVIL JUDGMENT RENDERED AGAINST BORROWER OR ANY OF ITS
PRINCIPALS FOR ANY OF THE OFFENSES LISTED IN ANY OF THE DEBARMENT REGULATIONS. 
UNLESS AUTHORIZED BY EX-IM BANK, BORROWER WILL NOT KNOWINGLY ENTER INTO ANY
TRANSACTIONS IN CONNECTION WITH THE ITEMS WITH ANY PERSON WHO IS DEBARRED,
SUSPENDED, DECLARED INELIGIBLE OR VOLUNTARILY EXCLUDED FROM PARTICIPATION IN
PROCUREMENT OR NONPROCUREMENT TRANSACTIONS WITH ANY UNITED STATES FEDERAL
GOVERNMENT DEPARTMENT OR AGENCY PURSUANT TO ANY OF THE DEBARMENT REGULATIONS. 
BORROWER WILL PROVIDE IMMEDIATE WRITTEN NOTICE TO LENDER IF AT ANY TIME IT
LEARNS THAT THE CERTIFICATION SET FORTH IN THIS SECTION 2.19 WAS ERRONEOUS WHEN
MADE OR HAS BECOME ERRONEOUS BY REASON OF CHANGED CIRCUMSTANCES.

 

3                                         RIGHTS AND REMEDIES

 


3.1                               INDEMNIFICATION.  UPON EX-IM BANK’S PAYMENT OF
A CLAIM TO LENDER IN CONNECTION WITH THE LOAN FACILITY PURSUANT TO THE MASTER
GUARANTEE AGREEMENT, EX-IM BANK MAY ASSUME ALL RIGHTS AND REMEDIES OF LENDER
UNDER THE LOAN DOCUMENTS AND MAY ENFORCE ANY SUCH RIGHTS OR REMEDIES AGAINST
BORROWER, THE COLLATERAL AND ANY GUARANTORS.  BORROWER SHALL HOLD EX-IM BANK AND
LENDER HARMLESS FROM AND INDEMNIFY THEM AGAINST ANY AND ALL LIABILITIES,
DAMAGES, CLAIMS, COSTS AND LOSSES INCURRED OR SUFFERED BY EITHER OF THEM
RESULTING FROM (A) ANY

 

17

--------------------------------------------------------------------------------


 


MATERIALLY INCORRECT CERTIFICATION OR STATEMENT KNOWINGLY MADE BY BORROWER OR
ITS AGENT TO EX-IM BANK OR LENDER IN CONNECTION WITH THE LOAN FACILITY, THIS
AGREEMENT, THE LOAN AUTHORIZATION AGREEMENT OR ANY OTHER LOAN DOCUMENTS OR
(B) ANY MATERIAL BREACH BY BORROWER OF THE TERMS AND CONDITIONS OF THIS
AGREEMENT, THE LOAN AUTHORIZATION AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. 
BORROWER ALSO ACKNOWLEDGES THAT ANY STATEMENT, CERTIFICATION OR REPRESENTATION
MADE BY BORROWER IN CONNECTION WITH THE LOAN FACILITY IS SUBJECT TO THE
PENALTIES PROVIDED IN ARTICLE 18 U.S.C. SECTION 1001.


 


3.2                               LIENS.  BORROWER AGREES THAT ANY AND ALL LIENS
GRANTED BY IT TO LENDER ARE ALSO HEREBY GRANTED TO EX-IM BANK TO SECURE
BORROWER’S OBLIGATION, HOWEVER ARISING, TO REIMBURSE EX-IM BANK FOR ANY PAYMENTS
MADE BY EX-IM BANK PURSUANT TO THE MASTER GUARANTEE AGREEMENT.  LENDER IS
AUTHORIZED TO APPLY THE PROCEEDS OF, AND RECOVERIES FROM, ANY PROPERTY SUBJECT
TO SUCH LIENS TO THE SATISFACTION OF LOAN FACILITY OBLIGATIONS IN ACCORDANCE
WITH THE TERMS OF ANY AGREEMENT BETWEEN LENDER AND EX-IM BANK.

 

4                                         MISCELLANEOUS

 


4.1                               GOVERNING LAW.  THIS AGREEMENT AND THE LOAN
AUTHORIZATION AGREEMENT AND THE OBLIGATIONS ARISING UNDER THIS AGREEMENT AND THE
LOAN AUTHORIZATION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE GOVERNING THE LOAN DOCUMENTS.


 


4.2                               NOTIFICATION.  ALL NOTICES REQUIRED BY THIS
AGREEMENT SHALL BE GIVEN IN THE MANNER AND TO THE PARTIES PROVIDED FOR IN THE
LOAN AGREEMENT.


 


4.3                               PARTIAL INVALIDITY.  IF AT ANY TIME ANY OF THE
PROVISIONS OF THIS AGREEMENT BECOMES ILLEGAL, INVALID OR UNENFORCEABLE IN ANY
RESPECT UNDER THE LAW OF ANY JURISDICTION, NEITHER THE LEGALITY, THE VALIDITY
NOR THE ENFORCEABILITY OF THE REMAINING PROVISIONS HEREOF SHALL IN ANY WAY BE
AFFECTED OR IMPAIRED.


 


4.4                               WAIVER OF JURY TRIAL. BORROWER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT, PROCEEDING OR OTHER
LITIGATION BROUGHT TO RESOLVE ANY DISPUTE ARISING UNDER, ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT, THE LOAN AUTHORIZATION AGREEMENT, ANY LOAN
DOCUMENT, OR ANY OTHER AGREEMENT, DOCUMENT OR INSTRUMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH OR THEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OR OMISSIONS OF LENDER, EX-IM
BANK, OR ANY OTHER PERSON, RELATING TO THIS AGREEMENT, THE LOAN AUTHORIZATION
AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Agreement to be duly executed as of
the         day of March, 2005.

 

 

ASPEN TECHNOLOGY, INC.

 

 

 

By:

/s/ Leo S. Vannoni

 

 

(Signature)

 

 

Name:

Leo S. Vannoni

 

 

(Print or Type)

 

 

Title:

VP & Treasurer

 

 

(Print or Type)

 

 

 

 

ASPENTECH, INC.

 

 

 

By:

/s/ Charles F. Kane

 

 

(Signature)

 

 

Name:

Charles F. Kane

 

 

(Print or Type)

 

 

Title:

Treasurer

 

 

(Print or Type)

 

 

 

 

 

 

ACKNOWLEDGED:

 

 

 

SILICON VALLEY BANK

 

 

 

By:

/s/ John Atanasoff

 

 

 

(Signature)

 

 

 

Name:

John Atanasoff

 

 

 

(Print or Type)

 

 

 

Title:

Senior Relationship Manager

 

 

 

(Print or Type)

 

 

 

19

--------------------------------------------------------------------------------


 

ANNEXES:

 

Annex A

-

Loan Authorization Agreement or Loan Authorization Notice

 

20

--------------------------------------------------------------------------------


 

CONSENT OF GUARANTOR

 

Each of the undersigned as a Guarantor of the obligations of Borrower to the
Lender executing the foregoing Agreement hereby agrees that the foregoing
Agreement, each of their respective Guaranty Agreements and each other Loan
Documents may be assigned to the Export-Import Bank of the United States.

 

 

ASPENTECH SECURITIES CORP.

 

 

 

By:

/s/ Charles F. Kane

 

 

 

 

Name: Charles F. Kane

 

Title: Treasurer

 

21

--------------------------------------------------------------------------------